McCORD, Circuit Judge
(dissenting).
I agree that the vehicle attached to the automobile was a trailer within the meaning of the exclusion clause of the policy, and I agree that stopping for a signal light or putting on brakes would not reinstate coverage. In this case, however, the driver of the automobile had pulled over to the side of the road and parked. The motor was cut off and no one was in the car at the time of the accident. The automobile was not being used for “towing or pro*61pelling” a trailer at the time the accident occurred.
I think the judgment of the District Court should be affirmed.